Citation Nr: 0837347	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-04 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left eye condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any eye condition or 
injury.

2.  The veteran is currently diagnosed with a left eye 
condition.

3.  The veteran's left eye condition is not shown to be 
related to his military service.


CONCLUSION OF LAW

A left eye condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The veteran seeks entitlement to service connection for a 
left eye condition.  The veteran contends that he suffered a 
left eye injury in service and has had symptoms of an injury 
since separation from service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any eye condition or 
injury.

The veteran's medical records reveal that the veteran was 
first treated for an eye condition in November 1981, more 
than 10 years after separation from service.  The veteran 
complained of gradual diminished vision in the left eye.  The 
veteran was diagnosed with a central retinal artery occlusion 
in the left eye.  Subsequently, in February 1982, the veteran 
was diagnosed with both a central retinal artery occlusion 
and retinal detachment in the left eye and was noted to 
indicate that he had a gradual loss of vision in the left eye 
over the prior 3 to 4 months.  The veteran's medical records 
reveal that he has received treatment for his left eye 
condition since his initial diagnosis.

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In this case, the medical evidence does not show 
the presence of a left eye condition until a decade after 
separation from service.  This is significant evidence 
against the claim.  While the veteran reported that a 
physician told him that the current eye problem is related to 
an injury, he has not submitted any statements from the 
physician indicating that a current disability may be related 
to an injury the veteran asserts happened in service a decade 
earlier.  The veteran's recitation of what a physician told 
him is insufficient to substantiate a claim for service 
connection.  In addition, it is noted that VA optometry 
clinic notes dated in February and March of 2005 include a 
notation, in the reason for visit section, where the examiner 
recorded the veteran's subjective symptoms and a notation 
which indicates that the veteran is blind OS since 1970s 
after injury in Vietnam.  As this is information that was 
provided to the examiner by the veteran, it is not competent 
evidence showing a nexus to service and is therefore not 
entitled to any probative value.  

In light of the above evidence, the Board finds that service 
connection for a left eye condition is not warranted.  The 
veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any left eye condition 
or injury.  The medical records reveal that the veteran was 
not diagnosed with or treated for a left eye condition until 
more than 10 years after service and there is no evidence 
associating the veteran's current left eye condition to any 
injury or condition in service.  Accordingly, the veteran's 
claim of entitlement to service connection for a left eye 
condition is denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a left eye condition, the doctrine is not for 
application.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran has submitted treatment 
records dating from 1981 to March 1982.

The veteran's representative indicated in the informal 
hearing presentation that the veteran reported having been 
treated at the VA Medical Center (VAMC) in Birmingham, 
Alabama, in 1973.  The Board notes that in his claim form, 
the veteran reported that the disability began in 1972 and 
that treatment is at the VAMC in Birmingham, Alabama.  The 
veteran did not specify the dates of treatment at that 
facility.  In the notice of disagreement, the veteran stated 
that he started to go to VA once someone told him he could be 
treated there and that he was submitting the records.  The 
first VA treatment records were dated in 1982.  Based on the 
information provided by the veteran in the notice of 
disagreement, the Board is satisfied that the relevant early 
treatment records are part of the record.  VA is not required 
to search for evidence, which even if obtained, would make no 
difference in the result.  Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  See also Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(declining to require strict adherence to technical 
requirements and impose additional burdens on VA when there 
was no benefit flowing to the claimant).  


The Board notes that the veteran was not provided with a VA 
medical examination in conjunction with his claim of 
entitlement to service connection for a left eye condition.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence of any in service eye 
condition and there is no competent evidence indicating any 
association between the veteran's current left eye condition 
and his service, to include a claimed eye injury.  The Board, 
therefore, finds that it is unnecessary to obtain a medical 
opinion regarding the veteran's claim of entitlement to 
service connection for a left eye condition.

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



ORDER

Entitlement to service connection for a left eye condition is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


